DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment to the Specification submitted on August 23, 2021 appears to overcome both the objections to the Specification and the Drawings. Therefore, the objections to the Specification and Drawings are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on August 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,789,094 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest circuitry configured to: access, in response to generation of the interrupt signal, the second base address register deployed on the memory controller.
Further, it would not have been obvious to combine the above limitation with the remaining limitations of the claim.

Note that independent claim 16 contains similar limitations to those of claim 1 as shown above; therefore, it is held to comprise allowable subject matter by the same reasoning accordingly.

Referring to independent claim 10, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest receiving, by the circuitry, the interrupt signal by a second base address register.
Further, it would not have been obvious to combine the above limitation with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721.  The examiner can normally be reached on Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184